                                       Case 3:19-cv-05639-WHA Document 143 Filed 10/09/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   FLUIDIGM CORPORATION, et al.,
                                   9                   Plaintiffs,                            No. C 19-05639 WHA

                                  10            v.

                                  11   IONPATH, INC.,                                         ORDER DENYING LEAVE TO FILE
                                                                                              THIRD AMENDED COMPLAINT
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14                                          INTRODUCTION

                                  15         In this patent and business interference suit, patent owner seeks leave to amend its

                                  16   complaint for the third time to add a claim under the Lanham Act. This order does not reach the

                                  17   merits of the proposed pleading, however, as patent owner failed to diligently investigate the

                                  18   facts that it says gave rise to this new claim. The motion is DENIED.

                                  19                                             STATEMENT

                                  20         Prior orders detail the facts here (Dkt. Nos. 46, 58). In brief, patent owner, Fluidigm

                                  21   Corporation and Fluidigm Canada Inc., markets mass cytometry methods and systems for cell

                                  22   structure and biomarker analysis. The methods involve labelling a sample, usually a cell or

                                  23   tissue suspension, with metal tags attached to antibodies in a process called “staining.” Different

                                  24   antibodies bind to different cell targets, and different metal tags attach to different antibodies.

                                  25   Following staining and washing, to remove unbound antibodies, only antibody-metal tags bound

                                  26   to present targets remain (Dkt. No. 59 at ¶¶ 23–24).

                                  27         To analyze the samples, the metal tags are released and ionized. A mass spectrometer

                                  28   measures the mass-to-charge ratio of the ions and, using the different weights of different metals,
                                       Case 3:19-cv-05639-WHA Document 143 Filed 10/09/20 Page 2 of 6




                                   1   identifies the various metal tags released from the sample. And, because the various metal tags

                                   2   bound to antibodies which in-turn bound to varying targets, identifying the metal tags identifies

                                   3   the targets present in the sample (Dkt. No. 59 at ¶¶ 25–27).

                                   4         Patent owner markets these mass cytometry methods and devices. And, it markets its own

                                   5   line of “Maxpar” antibody-metal tag reagents. Patent owner also, unsurprisingly, holds and

                                   6   asserts here several patents covering those processes and products. The patents, however, do not

                                   7   play in this present matter.

                                   8         Defendant IONpath, Inc., markets its own mass cytometry system, the “MIBIscope,” its

                                   9   own line of antibody-metal tag reagents, “MIBItags,” and is apparently after patent owner’s

                                  10   customers. Though patent owner’s sales terms prohibit the use of the Maxpar reagents with any

                                  11   system but patent owner’s proprietary system, defendant has (allegedly) encouraged its

                                  12   customers to use patent owner’s Maxpar reagents with defendants’ MIBIscope. So, patent owner
Northern District of California
 United States District Court




                                  13   sued for this alleged intentional interference with contractual relations (Dkt. No. 59 at ¶¶ 27, 71–

                                  14   78, 96–99, 121–31).

                                  15         Following patent owner’s September and October 2019 complaint and first amended

                                  16   complaint, discovery opened at the January 23 case management conference. A January 24

                                  17   order dismissed the interference claim, but a March 24 order granted leave to reassert the claim

                                  18   with strengthened allegations in patent owner’s second amended complaint. An April 16 case

                                  19   management scheduling order directed patent owner to finalize its pleadings by May 28.

                                  20         Patent owner now moves for leave to file a third amended complaint. During an August 28

                                  21   deposition, patent owner learned that defendant (allegedly) used Maxpar reagents with

                                  22   defendants’ own MIBIscope in 2017 and recently published the resulting research without

                                  23   revealing the source of the material used. According to patent owner, the paper repeatedly and

                                  24   falsely claimed that defendant used only its own material in the course of the research,

                                  25   amounting to a false and deceptive commercial advertisement under the Lanham Act. Though

                                  26   patent owner initially sought leave to add both breach of contract (based on illicit use of patent

                                  27   owner’s Maxpar reagents with other systems) and Lanham Act claims, patent owner

                                  28
                                                                                       2
                                       Case 3:19-cv-05639-WHA Document 143 Filed 10/09/20 Page 3 of 6




                                   1   subsequently retracted the contract claim (Dkt. Nos. 133-4, 139). This order follows full briefing

                                   2   and is appropriate for disposition on the papers.

                                   3                                               ANALYSIS

                                   4         Federal Rule of Civil Procedure 15(a) dictates that leave to amend shall be freely given

                                   5   “when justice so requires.” Absent (1) undue delay; (2) bad faith; (3) repeated failure to cure

                                   6   deficiencies; (4) undue prejudice; or (5) futility, leave should be granted. Foman v. Davis, 371

                                   7   U.S. 178, 182 (1962). But the May 28 deadline for amended pleadings has long passed (Dkt.

                                   8   No. 72). Where the Court has imposed a deadline, Rule 16(b)(4) permits modification “only for

                                   9   good cause.” “The central inquiry under Fed. R. Civ. P. 16(b)(4) is whether the requesting party

                                  10   was diligent in seeking the amendment.” DRK Photo v. McGraw-Hill Glob. Ed. Holds., 870 F.3d

                                  11   978, 989 (9th Cir. 2017). New facts may certainly constitute good cause to amend a complaint,

                                  12   but only where the moving party has diligently pursued discovery of those facts. See, e.g., Bot
Northern District of California
 United States District Court




                                  13   M8 v. Sony, No. C 19-07027 WHA, 2020 WL 1643692 (N.D. Cal. April 2, 2020).

                                  14         Here, new facts have arisen. Patent owner learned during an August 28 deposition that

                                  15   defendant used patent owner’s Maxpar reagents along with defendant’s MIBIscope in 2017 and

                                  16   submitted a paper in December 2019 describing (incorrectly, as patent owner alleges) that

                                  17   research. But even accepting patent owner’s contention that it could not have known of these

                                  18   facts until defendant revealed them, patent owner did not diligently pursue them.

                                  19         From the start, patent owner’s complaints alleged that not only had defendant encouraged

                                  20   others to use patent owner’s Maxpar reagents with defendant’s MIBIscope, but that, in fact,

                                  21   defendant itself had already so used the reagents. Patent owner’s September 2019 complaint

                                  22   alleged that:
                                                       1. Defendants had contacted patent owner’s “customers for the
                                  23                   express purpose of convincing [them] to use [patent owner’s]
                                                       proprietary Maxpar® antibodies and related reagents with
                                  24                   [defendant’s] systems;”
                                  25                   2. Defendant’s founders, Drs. Sean Bendall and Michael Angelo,
                                                       had submitted a paper to the scientific journal Cell in April 2018
                                  26                   based on research they performed using Fluidigm materials with
                                                       IONpath technology;
                                  27

                                  28
                                                                                         3
                                       Case 3:19-cv-05639-WHA Document 143 Filed 10/09/20 Page 4 of 6



                                                    3. Defendant had published a brochure depicting cell images
                                   1                generated by defendants’ machines with patent owner’s Maxpar
                                                    reagents; and
                                   2
                                                    4. Defendant did not start marketing its MIBItags, its version of
                                   3                patent owner’s Maxpar reagents, until at least 2019.
                                   4   (Dkt. No. 1 at ¶¶ 60, 64, 73, 115). Patent owner’s October 2019 first amended complaint

                                   5   repeated these allegations (Dkt. No. 13 at ¶¶ 68, 72, 81, 123).

                                   6        Moving for leave to file its second amended complaint in February 2020, patent owner

                                   7   again repeated the first three allegations and expanded on the fourth, explaining why defendant

                                   8   needed to encourage the use of patent owner’s reagents with defendant’s own system, the

                                   9   MIBIscope. Specifically, the second amended complaint alleged that the special mass cytometry

                                  10   reagents, used by its own system and by defendant’s MIBIscope, were (and continue to be)

                                  11   tailor-made products and not widely available. The complaint explained that between 2017,

                                  12   when defendant began marketing its MIBIscope, and July 2019, when it first marketed
Northern District of California
 United States District Court




                                  13   MIBItags, patent owner’s Maxpar reagents would have been the primary antibody-metal tags on

                                  14   the market. Then, beyond the 2018 Cell article by Drs. Bendall and Angelo, the second amended

                                  15   complaint newly alleged that another of defendant’s founders, Dr. Gary Nolan, purchased patent

                                  16   owner’s Maxpar reagents for use with his MIBIscope in his lab at Stanford University. And

                                  17   even further, the second amended complaint alleged that Drs. Angelo and Bendall had written a

                                  18   new article, published in January 2020, again describing the use of patent owner’s Maxpar

                                  19   reagents with defendant’s MIBIscope (Dkt. No. 59 at ¶¶ 71, 73, 76, 80–84, 95, 99).

                                  20        Simply put, patent owner has premised much of this case for the past year on its allegations

                                  21   that defendant itself used, and encouraged others to use, patent owner’s Maxpar reagents with

                                  22   defendant’s MIBIscope. And yet now, patent owner justifies the delayed addition of new claims

                                  23   in a third amended complaint, based on defendant’s use of Maxpar reagents in 2017, with the

                                  24   assertion that it had no reason to suspect the newly discovered facts until an August 28

                                  25   deposition. Had this case been purely about defendant encouraging others to use the Maxpar

                                  26   reagents with its MIBIscope, a preeminent inquiry still would have been whether defendant had

                                  27   every used patent owner’s reagents with its machine. But this case is about more than use by

                                  28   others. Every one of patent owner’s three complaints since September 2019 revealed its
                                                                                       4
                                       Case 3:19-cv-05639-WHA Document 143 Filed 10/09/20 Page 5 of 6




                                   1   suspicion that defendant itself had used its Maxpar reagents with defendant’s MIBIscope and

                                   2   even published papers based on that illicit used. Patent owner’s first round of discovery could

                                   3   have (and should have) discovered defendant’s alleged 2017 use of those reagents. Diligent

                                   4   follow up would have revealed the resultant December 2019 article submission and March 2020

                                   5   publication. Patent owner instead dithered.

                                   6        Both parties wholly miss this point, and instead quibble about the discovery that was taken

                                   7   and when it would have discovered the relevant facts. Patent owner contends that the relevant

                                   8   facts fell within five of its December 2019 requests for production, thus responsibility for its

                                   9   failure to learn of these facts earlier rests on defendant’s inadequate document production. In

                                  10   ordinary circumstances, perhaps so. A party is, to a reasonable extent, entitled to rely on the

                                  11   completeness of an opposing party’s document production. So a party without reason to suspect

                                  12   new facts might be excused where delayed production in turn delayed revelation of the facts.
Northern District of California
 United States District Court




                                  13        But patent owner did suspect. This order repeats: patent owner suspected and repeatedly

                                  14   pled from the beginning that defendant had used its Maxpar reagents with a MIBIscope and

                                  15   published research based on that use. And, by February, patent owner knew that defendant had

                                  16   done it again, publishing a new paper in January. That warranted at least a direct interrogatory

                                  17   or a request for admission into the extent of defendant’s use of Maxpar reagents with its

                                  18   MIBIscope and subsequent use of the research. Diligent follow-up would have led to the facts

                                  19   now pled. Yet patent owner subordinated its duty to diligently and specifically inquire to broad

                                  20   document requests. Not until June 30, more than one month after the pleading amendment

                                  21   deadline, did patent owner serve its first set of interrogatories and requests for admission which

                                  22   directly asked if defendant has used Maxpar reagents with a MIBIscope. Patent owner offers no

                                  23   explanation for its failure to take this discovery months earlier.

                                  24        Last, the parties’ late summer finagling about the scope and pace of discovery outside the

                                  25   bounds of the patent showdown does nothing to change the fact that patent owner did not

                                  26   diligently pursue the relevant facts for the preceding six months. Regardless, the January 24 case

                                  27   management order clearly stated that the patent showdown should in no way slow or narrow both

                                  28   parties’ discovery obligations as to the remaining claims (Dkt. No. 45 ¶¶ 3–5).
                                                                                        5
                                       Case 3:19-cv-05639-WHA Document 143 Filed 10/09/20 Page 6 of 6




                                   1                                          CONCLUSION

                                   2        Patent owner failing to diligently pursue discovery of the claims it now seeks leave to add,

                                   3   the motion is DENIED. Because defendant has not submitted a declaration under Civil Local

                                   4   Rule 79-5(e)(1) in support of patent owner’s motion to seal portions of its motion and proposed

                                   5   complaint, the motion to seal is DENIED. The October 15 hearing is VACATED.

                                   6        IT IS SO ORDERED.

                                   7   Dated: October 9, 2020.

                                   8
                                   9
                                                                                             WILLIAM ALSUP
                                  10                                                         UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     6
